DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 14, 2021 has been entered.

2.	The following is a NON-FINAL office action upon examination of application number 16/238,084. Claims 1-20 are pending in the application and have been examined on the merits discussed below.

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note

4.	Claim 7 is accompanied by a status identifier of “Currently Amended.” While the Examiner is able to discern some of the changes (i.e., insertion of “within the survey count”) in claim 7 relative to its previous version, there are no markings identifying the changes to address the antecedent basis issue (i.e., deletion of the word “sample”) relative to the previous version (claims filed 09/01/2020) of the claim, as required by 37 CFR 1.121. Claim 7 lacks the markings required for identifying changes made to the claim relative to its previous version. However, in the interest 

Response to Amendment

5.	In the response filed January 14, 2021, Applicant amended claims 1, 7, 14, and 20, and did not cancel any claims. No new claims were presented for examination. 

6.	Applicant's amendments to claim 20 are hereby acknowledged. The amendments are  sufficient to overcome the previously issued claim objection; accordingly, this objection has been removed.

7.	Applicant's amendments to claims 1, 7, 14, and 20 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, these rejections have been withdrawn.

Response to Arguments

8.	Applicant's arguments filed January 14, 2021, have been fully considered.

9.	Applicant submits “With reference to the “processing” feature recited by independent claim 7, the current rejection alleges that insufficient antecedent basis exists for the recitation of “the first sample image”. Id. To expedite prosecution and without acquiescing to the propriety of the rejection, claim 7 has been amended to address the alleged antecedent issue. Reconsideration and withdrawal of the rejection of claims 7-13 under 35 U.S.C. § 112(b) is respectfully requested.” [Applicant’s Remarks, 01/14/2021, page 6]
sample image.” However, the text of the deleted subject matter (i.e., “sample”) is not shown by strike-through. In the interest of compact prosecution, the Examiner has addressed the amended limitation. 
	Lastly, since claim 7 was amended (although not properly marked) to address the antecedent issue, the rejection of claims 7-13 under 35 U.S.C. § 112(b) has been withdrawn. 

11.	Applicant submits “the acknowledged additional elements recited by each pending claim include not one - but two particular machines or manufactures - that implement the alleged judicial exception. One of those particular machines or manufactures is the first camera that captures a first image that is processed to determine a survey count. The second particular machine or manufacture is the claimed “image capturing component” that controls the first camera to capture that first image “in response to detecting, via a microphone, an audio phrase that matches a survey phrase.” Applicant further submits that “Here, the machine-or-transformation test supports a finding that each of the pending claims satisfy the patent eligibility requirements of 35 U.S.C. § 101.” [Applicant’s Remarks, 01/14/2021, page 8]




12.	Applicant submits “under Prong One, the current rejection finds that “[t]he claims are directed to an abstract idea, and recite an abstract idea, corresponding to the grouping of ‘mental processes.’” Office Action, at p. 13 (emphasis added). Yet, the current rejection notably 

In response to Applicant’s arguments, see Remarks, filed January 14, 2021, with respect to the Rejections under 35 USC 101, it is noted that the Applicant’s arguments have been fully considered and are persuasive. As describe above, the rejection of claims 1-20 under 35 U.S.C. 101 has been withdrawn.

13.	Applicant submits “While Yuxin may disclose a system comprising a memory that stores computer executable components; while Lee may disclose a depth filter 306 filtering data points corresponding to objects of an embodiment 100 located in a third detection area 126 to exclude such data points from further analysis by a three-dimensional data analyzer 300 generating people counts, as opposed to “an authentication component that adjusts the survey count based on detection of a discrepancy within the survey count”; and while Sarin may disclose that a user can generate user input that affects camera control and handling of digital image data; Yuxin, Lee, and Sarin, alone or in combination, do not teach, disclose, or suggest the elements of claim 1.” [Applicant’s Remarks, 01/14/2021, page 10]

In response to Applicant’s argument that Yuxin, Lee, and Sarin, alone or in combination, do not teach, disclose, or suggest “an authentication component that adjusts the survey count based on detection of a discrepancy within the survey count,” the Examiner notes the limitation 

14.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.


Claim Rejections - 35 USC § 103

17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

18.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

21.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 1, 4-5, 7, 10-11, 13-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuxin et al., Pub. No.: US 2010/0207874 A1, [hereinafter Yuxin], in view of Dudley et al., Pub. No.: US 2010/0153189 A1, [hereinafter Dudley], in further view of Sarin et al., Pub. No.: US 2013/0124207 A1, [hereinafter Sarin].

As per claim 1, Yuxin teaches a system, comprising: a first camera (abstract, discussing an interactive content delivery system includes means for displaying visual content to a group of individuals, means for detecting a collective gesture of the group, and a control system, coupled to the means for displaying visual content and the means for detecting a collective gesture; paragraph 0012, discussing that as shown in FIG. 1, the video camera computer can be interconnected to the display computer, allowing feedback and analysis from the video camera computer to be used by the display computer. The display computer can also provide feedback to the video camera computer regarding camera settings to allow the change of focus, zoom, field of view, and physical orientation of the camera, if the mechanisms to do such are associated with the camera. The camera computer can include an input/output device, having a keyboard, monitor, and other input and output devices for allowing direct input and output of data to and from the camera computer…; paragraph 0029, discussing that once some display output is provided, the system then captures an audience view with the imaging device(s). This step can involve capturing a single snapshot or a series of frames/video. It can involve capturing a view of the entire camera field of view, or only a portion of the field of view…);

a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory (abstract, discussing an interactive content delivery system includes means for displaying visual content to a group of individuals, means for detecting a collective gesture of the group, and a control system, coupled to the means for displaying visual content and the means for detecting a collective gesture. The control system 

wherein the computer executable components comprise: an image capturing component to capture a first image of an audience (paragraph 0010, discussing that the system includes at least one imaging device (e.g. a camera) pointed at an audience (located in an audience area 16 that represents at least a portion of the field of view of the imaging device), and a video camera computer, interconnected to the imaging device and configured to run gesture detection and recognition algorithms. The video camera computer is a video image analysis computing device that is configured to analyze visual images taken by the imaging device. The imaging device can be configured to take video images (i.e. a series of sequential video frames that capture motion) at any desired frame rate, or it can take still images; paragraph 0019, discussing that a visual image of the audience response is taken by the imaging device (i.e., an image capturing component), and is analyzed by the image analysis computer; paragraph 0029, discussing that once some display output is provided, the system then captures an audience view with the imaging device(s). This step can involve capturing a single snapshot or a series of frames/video.  It can involve capturing a view of the entire camera field of view, or only a portion of the field of view…); and

an image processing component that processes the first image to determine a survey count, wherein the survey count indicates a number of times a survey image was identified in the first image (paragraph 0017, discussing that the display provides visual and/or audio-visual content to the audience. The content can be in the form of survey questions. This content can include requests, or other types of prompts for audience response in the form of some gesture. The gesture requested can be a certain motion of the body, including relatively subtle motions, such as a facial gesture or nod of the head, to more obvious gestures, such as raising or waving a hand, or moving the entire body in some way; paragraph 0018, discussing that in FIG. 2 the group 14 has been prompted to raise a hand in response to some query provided by the display system…; paragraph 0020, discussing that vision based gesture detection and recognition have been widely studied in the past decade. Vision-based detection captures an audience's view via image-processing techniques in order to detect and classify specific gestures. For example, audience participants positioned near the imaging device can collectively perform some type of individual gesture (e.g. raise a hand) in response to the content, or they can perform a collaborative gesture; paragraph 0021, discussing that using group gesture detection techniques that have been developed, the image analysis that the system performs can function in at least two basic ways. One mode of operation of the system is to measure the level of audience interest as a function of the audience response (e.g. looking for a majority response). For example, the simultaneous raise of many hands in the audience can be detected and regarded as a highly positive feedback to the displayed content.  For example, if the prompt provided to the audience in FIG. 2 related to a choice between alternatives for subsequent content, and the system were programmed to provide content based upon a majority vote of the audience, the audience gestures shown in FIG. 2 would suggest that 12 out of the 15 audience members approved (i.e., the first image is processes to determine a survey count)  of a particular option that was then being offered. The displayed content can then be adapted or modified based upon this majority vote to provide content indicated by the audience response; paragraph 0033, discussing that the 

Yuxin does not explicitly teach an authentication component that adjusts the survey count based on detection of a discrepancy within the survey count. However, Dudley in the analogous art of audience participation measurement systems teaches this concept (paragraph 0002, discussing a system and method for interacting with a live audience; paragraph 0062, “these peer-to-peer overlay networks provide algorithms that permit an ad hoc group of stations, each of which only needs to know how to connect to at least one station already in the organization, to interconnect and manage their organization. Such peer-to-peer organizations have not previously been shown to support a polling or survey integrated with a broadcast program. However, the 

Yuxin is directed toward an interactive content delivery system and method. Dudley is directed toward a method and apparatus for processing responses from an audience. Therefore they are deemed to be analogous as they both are directed towards audience measurement systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuxin to include an authentication component that adjusts the survey count based on detection of a discrepancy within the survey count, as taught by Dudley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by verifying the count of audience responses, thereby helping surveyors to obtain an accurate count of responses.

	While the Yuxin-Dudley combination teaches an image capturing component, it does not explicitly teach that the image capturing component controls the first camera to capture a first 

an image capturing component that, in response to detecting, via a microphone, an audio phrase that matches a survey phrase, controls the first camera to capture a first image of an audience (paragraph 0003, discussing a computing device (e.g., a smart phone, digital camera, or other device with image capture functionality) causes an image capture device to capture one or more digital images based on audio input (e.g., a voice command) received by the computing device. For example, a user speaks a word or phrase, and the user's voice is converted to audio input data by the computing device. The computing device compares (e.g., using an audio matching algorithm) the audio input data to an expected voice command associated with an image capture application, and determines whether the word or phrase spoken by the user matches the expected voice command; paragraph 0030, discussing that the mobile device includes a microphone and speaker, along with two proximity sensors, situated below the surface of the mobile device; paragraph 0038, discussing that a user can generate user input that affects camera control (i.e., control the first camera to capture a first image of an audience) and handling of digital image data. The user input can be, for example, voice input…; paragraph 0042, discussing that a voice command can be any word, phrase, or utterance... For example, in an image capture scenario, a user can speak a command while in front of the camera, behind the camera, beside the camera, wearing the camera, or in any other orientation. A voice command can be a default command or a custom command selected by a user…; paragraph 0043, discussing that the mobile device can use audio matching algorithms to compare audio input with expected commands…When audio input is recognized as a sufficient match for an expected command by the mobile device, feedback can be provided to users. Such feedback can provide assurance to users that a voice command was recognized and that mobile device will take a photo 
The Yuxin-Dudley combination is directed toward audience measurement systems. Sarin is directed toward tools for voice-controlled image capture operations. Therefore they are deemed to be analogous as they both are directed towards audience measurement systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yuxin-Dudley combination to include an image capturing component that, in response to detecting, via a microphone, an audio phrase that matches a survey phrase, controls the first camera to capture a first image of an audience, as taught by Sarin, since the claimed invention is merely a combination of old elements, and in the combination each element 

As per claim 4, the Yuxin-Dudley-Sarin combination teaches the system of claim 1. Yuxin further teaches comprising: an audio processing component (paragraph 0010, discussing that the system includes at least one imaging device 12 (e.g. a camera) pointed at an audience, and a video camera computer, interconnected to the imaging device and configured to run gesture detection and recognition algorithms. The video camera computer is a video image analysis computing device that is configured to analyze visual images taken by the imaging device. The imaging device can be configured to take video images at any desired frame rate, or it can take still images; paragraph 0017, discussing that the display and the audio speaker (i.e., audio processing component) provides visual and/or audio-visual content to the audience. The content can be in the form of survey questions, or any other type of content. This content can include requests, or other types of prompts for audience response in the form of some gesture. These requests or prompts are for group responses. The gesture requested can be a certain motion of the body, including relatively subtle motions, such as a facial gesture or nod of the head, to more obvious gestures, such as raising or waving a hand, or moving the entire body in some way; claim 3, discussing an interactive content delivery system in accordance with claim 2, further comprising an audio broadcast device, synchronized with the video display device; paragraphs 0018, 0040).

Yuxin does not explicitly teach an audio processing component that processes one or more audio phrases captured by the microphone to determine if the one or more audio phrases comprises the audio phrase that matches the survey phrase. However, Sarin in the analogous art of image capturing applications teaches this concept (paragraph 0003, discussing a computing 

The Yuxin-Dudley combination is directed toward audience measurement analysis systems. Sarin is directed toward tools for voice-controlled image capture operations. Therefore they are deemed to be analogous as they both are directed towards audience measurement systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yuxin-Dudley combination to include an audio processing component that processes one or more audio phrases captured by the microphone to determine if the one or more audio phrases comprises the audio phrase that matches the survey phrase, as taught by Sarin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by providing quick access to image-capture functionality based on audio command input received.

As per claim 5, the Yuxin-Dudley-Sarin combination teaches the system of claim 1. Yuxin further teaches further comprising: a report generating component that generates a report indicating the survey count associated with a survey phrase (paragraph 0033, discussing that the next step in the method is to recognize the collaborative behavior. This step can include aggregating or correlating the results or detecting similarity in gestures to recognize collaborative gestures/behaviors. In this step the system analyzes the input data and computes scores based on various detectors to rank the probability of the appearance of one or more collaborative gestures/behaviors. There are many examples of such collaborative gestures. One type of collaborative gesture can be the raising of hands in the audience, and detecting this gesture using gesture recognition technologies. This can include the raise of one hand or two hands to deliver feedback from the audience regarding the displayed content, or a finger pointing gesture performed by multiple people at the same time.  This scenario can be similar to the "majority vote" approach, in which the number of raised hands is counted and considered as the voting behavior (i.e., report indicating the survey count associated with a survey phrase). It is to be understood that raised hands are just one of many collaborative gestures that can be considered. For example, the detection of raised hands could be considered together with the detection of facial expression and motion detection to obtain a more precise measurement of an audience response to the displayed content.  Moreover, the system can be configured to not merely tabulate a simple majority vote. For example, the system can be configured to compute a score or rating, such as a score on a scale of from 0-10, as a rating or measure of the relative quality of the gesture. For example, the score can indicate the strength of positive feedback from the audience…; paragraph 0034, discussing that many other types of gestures can also be aggregated or correlated…; paragraph 0041, discussing that the invention leverages novel collaborative gesture detection as a new interactivity mechanism for digital signage applications to create a compelling experience for the audience. The proposed interactivity mechanism is deliberately designed to take the 

Claims 7 and 14 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claims 7 and 14 Yuxin teaches a computer implemented method and a computer program product that provides survey information using image processing, the computer program product comprising a computer readable storage medium having program instructions embodied (paragraph 0015, discussing that the controller can be any type of personal computer, portable computer, or workstation computer that includes a processing unit, a system memory, and a system bus that couples the processing unit to the various components of the computer. The processing unit may include one or more processors, each of which may be in the form of any one of various commercially available processors. Generally, each processor receives instructions and data from a read-only memory and/or a random access memory.  The controller can also include a hard drive, a floppy drive, and CD ROM drive that are connected to the system bus by respective interfaces…).
Claims 10 and 17 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claims 11 and 18 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.
As per claim 13, the Yuxin-Dudley-Sarin combination teaches the computer implemented method of claim 7. Yuxin further teaches wherein the processing comprises gathering a secondary image information from the first image (paragraph 0033, discussing that the next step in the method is to recognize the collaborative behavior. This step can include aggregating or correlating the results or detecting similarity in gestures to recognize collaborative gestures/behaviors. In this step the system analyzes the input data and computes scores based 

Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 13, as discussed above.

23.	Claims 2-3, 6, 8-9, 12, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuxin in view of Dudley, in view of Sarin, in further view of Lee et al., Pub. No.: US 2014/0161305 A1, [hereinafter Lee].

As per claim 2, the Yuxin-Dudley-Sarin combination teaches the system of claim 1. Yuxin further teaches conduct a second level processing (paragraph 0029, discussing that once some display output is provided, the system then captures an audience view with the imaging device(s). This step can involve capturing a single snapshot or a series of frames/video. It can involve capturing a view of the entire camera field of view, or only a portion of the field of view. Additionally, it is to be understood that multiple imaging devices can be used simultaneously to capture video images for processing; paragraph 0031, discussing that a variety of computer vision and image processing techniques may be performed either sequentially or in parallel to analyze the captured image data. For example, low-level detection algorithms such as foreground/silhouette extraction and background subtraction may first be formed to identify the sufficiently large and moving contiguous regions in the scene. The algorithms then proceed to track over time and adjust these regions to conform with the captured data. Other detection algorithms may be present to help identify simpler gestures/behaviors (i.e., second level processing) that together form a much more sophisticated one).

Yuxin does not explicitly teach wherein the authentication component requests the image processing component to conduct a second level processing that comprises processing a second image of the audience in response to detecting the discrepancy. However, Lee in the analogous art of audience measurement systems teaches this concept (abstract, discussing methods and apparatus to monitor environments. An example method includes analyzing a plurality of three-dimensional data points having respective depth values representative of distances between a sensor and respective objects of an environment; when a first set of the three-dimensional data points has a first depth value less than a threshold, executing a first type of recognition analysis on a first area of the environment corresponding to the first set of the three-dimensional data points; and when a second set of the three-dimensional data points has a second depth value greater than the threshold, executing a second type of recognition analysis different than the first 

The Yuxin-Dudley-Sarin combination is directed toward audience measurement systems. Lee is directed toward systems and methods for methods and apparatus to monitor environments. Therefore they are deemed to be analogous as they both are directed towards audience measurement systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yuxin-Dudley-Sarin combination to request the image processing component to conduct a second level processing that comprises processing a second image of the audience in response to detecting the discrepancy, as taught by Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by verifying the tally of participant’s responses, thereby helping researchers to obtain an accurate count of responses.

As per claim 3, the Yuxin-Dudley-Sarin combination teaches the system of claim 1. Yuxin further teaches evaluates a secondary image information from the first image (paragraph 0033, discussing that the next step in the method is to recognize the collaborative behavior. This step can include aggregating or correlating the results or detecting similarity in gestures to recognize 

The Yuxin-Dudley-Sarin combination does not explicitly teach wherein the authentication component evaluates a secondary image information from the first image in response to detection of the discrepancy. However, Lee in the analogous art of audience measurement systems teaches this concept (paragraph 0013, discussing that to count people in a media exposure environment, some known audience measurement systems attempt to recognize objects as humans and/or to recognize an identity of a detected person in image data representative of the media exposure environment. Recognition systems include one or more devices, one or more 

The Yuxin-Dudley-Sarin combination is directed toward audience measurement systems. Lee is directed toward systems and methods for methods and apparatus to monitor environments. Therefore they are deemed to be analogous as they both are directed towards audience measurement systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yuxin-Dudley-Sarin combination to evaluate a secondary image information from the first image in response to detection of the discrepancy, as taught by Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by 

As per claim 6, the Yuxin-Dudley-Sarin combination teaches the system of claim 1. Yuxin further teaches wherein the image capturing component controls a second camera to capture a second image of the audience (paragraph 0010, discussing that the system includes at least one imaging device (e.g. a camera) pointed at an audience, and a video camera computer, interconnected to the imaging device and configured to run gesture detection and recognition algorithms. The video camera computer is a video image analysis computing device that is configured to analyze visual images taken by the imaging device. The imaging device can be configured to take video images (i.e. a series of sequential video frames that capture motion) at any desired frame rate, or it can take still images (i.e., capture a second image of the audience); paragraph 0017, discussing that the display (and the audio speaker 22) provides visual and/or audio-visual content to the audience. The content can be in the form of survey questions, or any other type of content. This content can include requests, or other types of prompts for audience response in the form of some gesture. These requests or prompts are for group responses. The gesture requested can be a certain motion of the body, including relatively subtle motions, such as a facial gesture or nod of the head, to more obvious gestures, such as raising or waving a hand, or moving the entire body in some way…; paragraph 0018, discussing examples of certain group gestures that the system can recognize are depicted in FIGS. 2 and 3. In these examples, prompts for particular gestures are used... As one example, in FIG. 2 the group 14 has been prompted to raise a hand in response to some query provided by the display system. Whenever the system prompts a group response, several results are possible; paragraph 0029, discussing that once some display output is provided, the system then captures an audience view with the imaging device(s). This step can involve capturing a single snapshot or a series of frames/video. It can involve capturing a view of the entire camera field of view, or only a portion of the field of 

wherein the image processing component processes the second image to determine the survey count (paragraph 0017, discussing that the display (and the audio speaker 22) provides visual and/or audio-visual content to the audience. The content can be in the form of survey questions, or any other type of content. This content can include requests, or other types of prompts for audience response in the form of some gesture. These requests or prompts are for group responses. The gesture requested can be a certain motion of the body, including relatively subtle motions, such as a facial gesture or nod of the head, to more obvious gestures, such as raising or waving a hand, or moving the entire body in some way; paragraph 0018, discussing that in FIG. 2 the group 14 has been prompted to raise a hand in response to some query provided by the display system. Whenever the system prompts a group response, several results are possible. Most of the participants are likely to respond in the manner requested and raise one hand, these group members being indicated at 28a. However, some participants may provide an alternate, though potentially qualifying response, such as by raising two hands; paragraph 0020, discussing that vision based gesture detection and recognition have been widely studied in the past decade. Vision-based detection captures an audience's view via image-processing techniques such as background subtraction, silhouette detection, etc., in order to detect and classify specific gestures. For example, audience participants positioned near the imaging device can collectively perform some type of individual gesture (e.g. raise a hand) in response to the 

Yuxin does not explicitly teach in response to detecting the audio phrase that matches the survey phrase. However, Sarin in the analogous art of image capturing applications teaches this concept (paragraph 0003, discussing a computing device (e.g., a smart phone, digital camera, or other device with image capture functionality) causes an image capture device to capture one or more digital images based on audio input received by the computing device. For example, a user speaks a word or phrase, and the user's voice is converted to audio input data by the computing device. The computing device compares (e.g., using an audio matching algorithm) the audio input data to an expected voice command associated with an image capture application, and determines whether the word or phrase spoken by the user matches the expected voice command (i.e., detecting the audio phrase that matches the survey phrase); paragraph 0038, discussing that a user can generate user input that affects camera control and handling of digital image data. The user input can be, for example, voice input…; paragraph 0042, discussing that a voice command can be any word, phrase, or utterance…; paragraph 0043, discussing that the mobile device can use audio matching algorithms to compare audio input with expected commands. When audio input is recognized as a sufficient match for an expected command by the mobile device, feedback can be provided to users. Such feedback can provide assurance to users that a voice command was recognized and that mobile device will take a photo momentarily (i.e., in response to detecting the audio phrase that matches the survey phrase); paragraph 0051, 

The Yuxin-Dudley combination is directed toward audience measurement systems. Sarin is directed toward tools for voice-controlled image capture operations. Therefore they are deemed to be analogous as they both are directed towards audience measurement systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yuxin-Dudley combination to include controlling a second camera to capture a second image of the audience in response to detecting the audio phrase that matches the survey phrase, as taught by Sarin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions 

The Yuxin-Dudley-Sarin combination does not explicitly teach wherein the image processing component processes the second image to determine the survey count by counting how many times the survey image was matched in the first image and the second image. However, Lee in the analogous art of audience measurement system teaches this concept (paragraph 0057, discussing that when the example body recognizer 322 of FIG. 3 detects a body of a person in a particular frame of two-dimensional data, an indication of the recognition is conveyed to the example body counter and/or the example frame database. In the illustrated example of FIG. 3, the example body counter combines the body detections provided by the body recognizer 308 of the three-dimensional data analyzer 300 and the body detections provided by the body recognizer 322 of the two-dimensional data analyzer 302 corresponding to a common frame or frames to generate body counts for the respective frames (i.e.,  the second image is processed to determine the survey count by counting how many times the survey image was matched in the first image and the second image). In some examples, the body counter 316 also executes one or more filters and/or check functions to avoid counting the same person more than once. Further, the example body recognizer 322 calculates and/or stores a location of the detected person in, for example, the frame database in connection with a timestamp. In some examples, the location of the detected sent by the example body recognizer 322 is an x-y coordinate similar to the example coordinate 402 of FIG. 4; paragraph 0059, discussing that in some examples, the 2D-based recognition analys(es) performed by the example two-dimensional data analyzer 302 are initiated for each frame of data.  However, in the illustrated example of FIG. 3, the two-dimensional data analyzer 302 includes an analysis trigger 326 to determine whether one or more of the 2D-based recognition analyses (e.g., the analysis performed by the body 

The Yuxin-Dudley-Sarin combination is directed toward audience measurement systems. Lee is directed toward systems and methods for methods and apparatus to monitor environments. 

Claims 8 and 15 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claims 9 and 16 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claims 12 and 19 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Dusig et al., Pub. No.: US 2013/0018701 A1 – relates to a method and system for capturing and processing data responsive to a task associated with consumer research, survey, or poll.
B.	Wang et al., Pub. No.: US 2015/0331550 A1 – relates to a system for processing voting interactions.
estimating count and density maps from crowd images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683